MEMORANDUM **
Eric Smart appeals the district court’s denial of his requests for reconsideration and its underlying order dismissing his pro se employment discrimination action for failure to prosecute and failure to obey a court order.
We lack jurisdiction to address Smart’s contentions regarding the merits of the *910district court’s original entry of judgment because Smart both failed to file a notice of appeal within 60 days of entry of final judgment and failed to file a timely post-judgment tolling motion. See Fed. R.App. P. 4. Therefore, his appeal of the underlying judgment is dismissed.
Pursuant to 28 U.S.C. § 1291, we have jurisdiction over his timely appeal from the district court’s denial of his requests for reconsideration and we affirm. The district court did not abuse its discretion in denying Smart’s requests for reconsideration, which it treated as motions for reconsideration under Local Rule 7.16. “Only in rare cases will we question the exercise of discretion in connection with the application of local rules.” United States v. Warren, 601 F.2d 471, 474 (9th Cir.1979).
DISMISSED IN PART and AFFIRMED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.